Citation Nr: 0927580	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine-
type headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1973 to May 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Waco RO that, in pertinent part, 
granted service connection for migraine-type headaches, rated 
0 percent, effective from April 1003.  In December 2004, a 
hearing was held before a Decision Review Officer (DRO); a 
transcript of the hearing is associated with the claims file.  
The Veteran had also requested a Travel Board hearing (before 
the Board); he withdrew the request in June 2007.  In August 
2007 and in July 2008, the matter was remanded for additional 
development.  A March 2009 rating decision increased the 
rating for the migraine-type headaches to 30 percent, 
effective the date of claim.  As he has not expressed 
satisfaction with the 30 percent rating, and such rating is 
less than the maximum under the applicable criteria, the 
matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

It is not shown at any time during the appeal period that the 
Veteran's migraine-type headaches were manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

A rating in excess of 30 percent for migraine-type headaches 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.124a, Code 8100 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2004 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; while a March 2009 supplemental SOC (SSOC) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  It is not alleged that notice in 
this case has been less than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

The Veteran's migraine-type headaches have been assigned a 30 
percent rating under Code 8100.  Code 8100 provides that 
migraine headaches resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability a 50 percent 
rating is warranted.  38 C.F.R. § 4.124a, Code 8100. 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On June 2003 VA examination, the Veteran reported having 
throbbing headaches which lasted half a day approximately 3 
times a week.  There was some associated nausea, but no 
vomiting, or light or sound sensitivity.  When the headaches 
occurred he took Ibuprofen and would lie down.  The examiner 
noted that the Veteran was totally disabled from performing 
all but sedentary work due to nonservice-connected 
disability.  

August and December 2003 VA treatment notes reveal the 
Veteran's had continued complaints of headaches, described as 
originating behind his right eye and spreading across to his 
temple.  He rated the headache pain as 8 (on a scale of 10).  
There was no mention of frequency or duration of the 
headaches (or if they were prostrating). 

At the December 2004 DRO hearing, the Veteran testified that 
he had headaches 3 to 4 times a week and that they would last 
5 hours, or could last all day and into the next.  He took 
medication to relieve the headache pain, and would lie down 
where it was quiet.  He used over-the-counter medication, as 
prescription-strength medication had not worked.  

On March 2005 VA examination, the Veteran reported that his 
headaches had increased in severity over the past two years, 
and that they occurred 3 times a week.  The severity of the 
headaches had remained stable over the past year; they lasted 
anywhere from 20 minutes to 3 hours and were aggravated by 
light.  They originated in the right parietal area and spread 
all over his head.  There was no associated nausea or 
vomiting.  He had tried Zomig, but it was not helpful.  

On January 2008 VA examination, the Veteran reported there 
was no change in the frequency of his headaches, but that 
they had increased in severity over the past year.  They 
occurred approximately 3 times a month; without treatment 
they resolved after 30 minutes; with medication they improved 
in 15 minutes.  They were treated with Zomig.  When they 
occurred he went to a dark room and took the medication.  
They lasted from 30 minutes to an hour; he was unable to 
maintain his usual level of activity when they occurred.

On November 2008 VA examination it was noted that there was 
no significant change in the Veteran's headaches since his 
last examination.  They occurred approximately twice a week 
and lasted anywhere from 5 to 20 minutes.  He took medication 
that was effective in reducing the severity of the headaches 
(which he rated as 8 on a scale of 10 at the onset, improving 
to 4 after the medication took effect).  During his headaches 
he was unable to do anything, but had to lie down.  

As shown by the actual evidence, over the course of the 
appeal the Veteran's headaches have only occurred 
approximately 3 times a week; consequently, they may not 
reasonably be characterized as "very frequent".  They have 
varied in reported duration (lasting as short as 5 minutes to 
as long as half a day or all day and into the next).  
Notably, all day headaches as describes at the DRO hearing 
were not mentioned on any clinical evaluation, and the Board 
finds the descriptions of the shorter duration headaches 
provided in clinical settings more reliable (not 
compensation-driven).  

When the headaches have been described as required the 
Veteran to lie down, such episodes have been predominantly 
describes as of fairly brief duration.  Thus, the evidence 
reflects that the Veteran has not had very frequent 
completely prostrating and prolonged attacks of these 
headaches.  Finally, the evidence does not show that 
headaches have been productive of severe economic 
inadaptability.  Although the Veteran is considered 
unemployable for all but sedentary work, such status is 
unrelated to his headaches.  As discussed, the Veteran's 
headaches are, at least partially, relieved by medication, 
and have interfered with usual activities for only limited 
period of time.  At no time during the appeal period are the 
Veteran's service-connected headaches shown to have met the 
schedular criteria for a 50 percent rating.  Consequently, a 
schedular rating in excess of 30 percent is not warranted.  
The Board has also considered whether referral for 
extraschedular consideration is warranted.  See 38 C.F.R. § 
3.321.  Comparing the symptoms of the headaches shown with 
the schedular criteria (as discussed above), the Board finds 
that the manifestations of the headaches found are entirely 
encompassed by the schedular criteria; therefore, those 
criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  Furthermore, the disability picture is not 
exceptional.  While the Veteran is capable of only sedentary 
employment, such restriction is primarily due to nonservice 
connected disability.  Consequently, referral for 
extraschedular consideration is not indicated.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, it must be denied.


ORDER

A rating in excess of 30 percent for migraine-like headaches 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


